Citation Nr: 1614848	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service-connection for toxic damage/chemical hypersensitivity


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1982 to September 2005.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Original jurisdiction over this case now resides with the RO in Nashville, Tennessee.

In July 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The case was recently remanded by the Board in August 2015, and has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, the Board finds that yet another remand is necessary regarding the Veteran's toxic/chemical sensitivity claim.

In the August 2015 remand, the Board requested a supplemental opinion with respect to the toxic/chemical sensitivity claim.  The remand directive stated that if the Veteran's "the hypersensitivity is associated with a nonservice-connected disability, to include brain dysfunction, the examiner should provide an opinion, with supporting rationale, as to whether it is as likely as not that any such disability is due to the Veteran's military service, to include his exposure to chemicals in 2001."  

The following supplemental opinion was provided in November 2015:  

There is no medical evidence that the veteran has a condition of chemical hypersensitivity, otherwise called Multiple Chemical Sensitivity.  This is not an actual medical condition or diagnosis and as noted in the below documentation, his symptoms are most likely due to a psychiatric disorder and not to any true medical condition involving chemical hypersensitivity.  Therefore it is less likely than not that the veteran has a condition associated with chemical hypersensitivity that is due to any exposure in service and particularly in 2001.

Although the examiner included a detailed discussion as to whether the Veteran had Multiple Chemical Sensitivity, he did not adequately discuss the nature of the Veteran's psychiatric disorder or provide an opinion as to whether this psychiatric disorder is related to his period of active duty.  As such, the November 2015 opinion is inadequate and another opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's electronic claims file should be forwarded to and be reviewed by the November 2015 examiner (or other appropriate examiner) for an opinion as to the nature and etiology of his claimed chemical hypersensitivity.  

As noted in the November 2015 VA examination report, the examiner opined that the Veteran's hypersensitivity was likely due to a psychiatric disorder.  The report did not include a specific diagnosis as to the psychiatric disorder, nor did it include an opinion as to the etiology of the psychiatric disorder.  Thus, the examiner is asked to provide a psychiatric diagnosis and a supplemental opinion to the following question:

If hypersensitivity is associated with another disability [either nonservice-connected or service-connected], this should be made clear.  If the hypersensitivity is associated with a nonservice-connected disability, to include brain dysfunction, the examiner should provide an opinion, with supporting rationale, as to whether it is as likely as not that any such disability is due to the Veteran's military service, to include his exposure to chemicals in 2001.

It is left to the examiner's discretion whether to reexamine the Veteran.  

A complete rationale is required for all opinions provided.  A report should be prepared and associated with the Veteran's electronic claims folder.  

2.  To avoid any future remands, the AOJ is asked to review the examiner's opinion(s) to determine whether he or she fully answered the questions listed above.  If not, request an addendum opinion.  

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




